In the Supreme Court of Georgia



                                   Decided: April 19, 2021


                 S21A0247. ACOSTA v. THE STATE.


      MCMILLIAN, Justice.

      Eder Acosta appeals his convictions for malice murder and

first-degree cruelty to children in connection with the death of Bryan

Guzman. 1 Acosta asserts that the trial court erred in admitting the

statements he made during his first interview with law enforcement

investigators and denying his request to charge the jury on the

lesser    offense   of   misdemeanor        involuntary      manslaughter.


      1 Bryan died on July 16, 2009, and on March 15, 2011, a Forsyth County
grand jury indicted Acosta, charging him with malice murder, felony murder,
aggravated battery, and first degree cruelty to children. Acosta’s trial took
place from June 11 to June 20, 2012, and the jury found Acosta guilty on all
counts. The trial court sentenced Acosta to serve life in prison for malice
murder and 20 years concurrent for first-degree cruelty to children. The
aggravated battery charge was merged into the murder conviction, and the
felony murder count was vacated as a matter of law. Acosta filed a motion for
new trial on July 24, 2012, and new counsel amended that motion on August
8, 2018. The trial court denied the motion, as amended, on October 25, 2018,
and Acosta filed a timely appeal, which was docketed to the term of this Court
beginning December 2020 and submitted for a decision on the briefs.
Discerning no error, we affirm.

     The evidence presented at trial showed that on the morning of

July 16, 2009, Acosta carried six-year-old Bryan Guzman into a

Forsyth County hospital emergency room. The child was not

breathing and had no pulse. Bryan was intubated, and after

approximately 40 minutes, the emergency room medical staff was

able to restart his heart. Bryan was then airlifted to a children’s

hospital in Atlanta, where he died. An autopsy revealed that Bryan

had suffered significant injuries to his head, scrotum, and abdomen

from blunt force trauma. According to the forensic pathologist who

performed the autopsy, Bryan’s injuries and the bruising on his body

were consistent with multiple, repetitive blows to his abdomen, a

blow or a kick to his scrotum, and impact wounds to his head. The

pathologist also testified that the abdominal injuries resulted in

lacerations to Bryan’s liver and two other organs, causing internal

bleeding, and that although the injuries to any one of these organs

could have proved fatal, the lacerations to the liver would have led

to Bryan’s death within minutes to hours of the injury.

                                  2
      Subsequent investigation by the Forsyth County Sheriff’s

Department revealed that after Acosta moved into the home where

Bryan lived, Bryan exhibited a number of unexplained injuries,

including bruises, lumps, and a petechial rash; 2 that witnesses had

seen Acosta hit Bryan; and that Bryan, who was nonverbal and

autistic, appeared to be afraid of Acosta. In his first interview with

investigators, Acosta said that he had seen one of Bryan’s uncles hit

him, but in his second interview, Acosta said that on the morning of

Bryan’s death, he had used his hands and fists in an effort to revive

the child after he found that Bryan was not breathing. However, the

forensic pathologist testified that the bruising on Bryan’s abdomen

was not in a location where cardio-pulmonary resuscitation (CPR) is

performed and that Bryan’s injuries were not consistent with the

performance of that procedure. 3



      2  One of Bryan’s treating physicians described the “petechial rash” as
“broken capillary blood vessels on the surface of the skin,” which can result
from a number of causes, including trauma.
       3 Acosta does not contest the sufficiency of the evidence to support his

convictions, and this Court no longer routinely conducts a sua sponte
sufficiency review in non-death penalty cases. See Davenport v. State, 309 Ga.
385, 399 (4) (b) (846 SE2d 83) (2020).
                                      3
     1. Acosta asserts that the trial court erred in admitting

statements he made in the first of two interviews with investigators

because he was in custody and should have been informed of his

rights under Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16

LE2d 694) (1966), and that his statements were not voluntary

because they were improperly induced in violation of former OCGA

§ 24-3-504 by the hope that he would not be charged with driving

without a license if he spoke with the investigators. We disagree.

     In considering the admissibility of a defendant’s statement to

law enforcement officers, “the trial court must look to the totality of

the circumstances to decide whether the statement was made freely

and voluntarily.” Cain v. State, 306 Ga. 434, 438 (2) (831 SE2d 788)

(2019) (citation omitted). On appeal, “[a]lthough we defer to the trial

court’s findings of disputed fact, we review de novo the trial court’s

application of the law to the facts. And following a Jackson-Denno[ 5]

hearing, this Court will not disturb the trial court’s factual and


     4  Because Acosta was tried in 2012, former OCGA § 24-3-50 applies in
this case. See Ga. L. 2011, pp. 99, 214, § 101.
      5 See Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).

                                     4
credibility determinations unless they are clearly erroneous.” Id.

(citations and punctuation omitted).

      With regard to Acosta’s first interview with investigators, the

evidence presented at the pretrial Jackson-Denno hearing showed

the following. On the morning after Bryan’s death, three undercover

officers were assigned to surveil the residence where Bryan had

lived with his mother, Laura Moreno; two uncles; and Acosta.6 That

morning, the officers observed Acosta, Moreno, and Bryan’s 12-year-

old brother leaving the residence in a Dodge Durango, with Acosta

driving. The officers followed Acosta’s vehicle to the parking lot of a

nearby grocery store, where the three occupants of the vehicle went

inside the store.

      When Acosta and the others returned to the vehicle, the

undercover officers approached them to ask if they would mind

waiting to speak with an investigator who was looking into Bryan’s


      6 Acosta and Moreno were involved in a romantic relationship and
together had a young child, who also lived in the home. Moreno’s eldest child,
Bryan’s older brother, lived with his father but was visiting Moreno’s home at
the time of Bryan’s death.

                                      5
death. 7 Acosta and the others were told that they did not have to

speak with the investigator, but they agreed to wait for him. A short

time later, two investigators, Detective Joseph Whirlow and

Sergeant Braulio Franco, arrived and asked whether Acosta and

Moreno would mind going to the police station to talk. Acosta and

Moreno agreed to this request, but when the officers suggested that

the couple follow them to the station in their vehicle, Acosta said

that he did not have a driver’s license.8 With Acosta’s consent, one

of the undercover officers drove Acosta and the others to the police

station in the Dodge Durango. The officer did not ask Acosta any

questions, nor did he discuss the case on the four- to five-mile ride

to the station.

     The law enforcement officers who were in the parking lot with

Acosta testified that Acosta was not under arrest when he was asked

to go to the station. Moreover, each officer said that if Acosta had


     7  There is no evidence in the record as to whether Acosta knew he had
been followed by the officers, and thus no evidence as to whether Acosta was
aware that the officers had previously seen him driving without a license.
      8 We could locate no evidence in the record as to whether Moreno had a

driver’s license.
                                     6
chosen not to accompany the investigators to the station, he was free

to leave, and they would not have stopped him. In addition,

Detective Whirlow testified that the investigators were not

concerned with Acosta’s lack of a driver’s license because they were

investigating a murder and, as they arrived after Acosta, they had

not seen him driving. Another officer testified that Acosta was told

that it was “okay” that he did not have a driver’s license.

Nevertheless, once Acosta said he had no license, the officers could

not allow him to break the law by driving to the station without one.

      At the station, the investigators followed their standard

procedure of separating witnesses for their interviews 9 by placing

Acosta and Moreno in separate interview rooms. 10 Sergeant Franco,

who was fluent in Spanish, interviewed Moreno because she did not

speak much English. Both Detective Whirlow and Sergeant Franco


      9  Detective Whirlow and Sergeant Franco testified at trial that they
prefer not to interview people together because the interviewees may repeat
each other’s information or convey facts based on a collective understanding,
even if that understanding is not consistent with each individual’s personal
recollection. Additionally, the presence of other people may cause a witness to
conceal information.
       10 Because of his age, Bryan’s brother was interviewed separately by a

forensic interviewer.
                                      7
participated in the interviews of Acosta, and they stated that

because Acosta was not a suspect and was not under arrest, they did

not inform him of his rights under Miranda before the first

interview.

     The doors to the interview rooms did not have locks, and Acosta

was free to, and did, leave the room during the first interview.

Although Detective Whirlow accompanied Acosta from the interview

room to the bathroom and waited outside until he finished, he did so

because a key-coded door separated the interview area from the

bathroom; therefore, any visitor using the bathroom required

assistance to re-enter the interview area. There was no evidence

that Acosta was ever threatened, handcuffed, or otherwise

restrained before or during the first interview.

     Although Acosta was not allowed to see Moreno while she was

being interviewed, the investigators left Acosta alone in his

interview room for a time while they were gathering paperwork and

while Moreno was being interviewed. They also provided Acosta

water and allowed him to keep his cell phone and answer calls

                                  8
during his interview. Acosta’s side of the telephone calls was

recorded, and at the Jackson-Denno hearing, with defense counsel’s

consent, Detective Whirlow read from a translation of the recorded

phone conversations, during which Acosta spoke Spanish. According

to that translation, Acosta explained to one caller that he was not at

the police station because of his lack of a driver’s license but was

there to answer “normal questions, supposedly about Bryan,” and

told another caller that he was there because the investigators

wanted to ask Moreno and him questions about Bryan’s death.

     During the interview, Acosta told investigators that he had

seen one of Bryan’s uncles strike the child, and after Detective

Whirlow and Sergeant Franco completed the interviews with Acosta

and Moreno, the investigators left to interview Bryan’s uncles at

another location. Before the investigators left, they asked Acosta

and Moreno if the couple would mind waiting until the investigators

returned, and Acosta and Moreno agreed. The investigators testified

that neither Acosta nor Moreno was under arrest, and both were free

to leave the police station. The couple were provided lunch during

                                  9
their wait and were allowed to be together and to keep their phones.

      After the uncles provided alibis for each other and furnished

information implicating Acosta in Bryan’s death, the investigators

returned to the police station. They then conducted a second

interview with Acosta. Because Acosta was considered a suspect at

that point, Sergeant Franco read Acosta his rights under Miranda,

and, at Acosta’s request, he read them in Spanish. Acosta signed a

waiver-of-rights form, and both officers witnessed his signature. It

was during the second interview that Acosta admitted using his

hands and fists on Bryan, leaving bruises on the child’s body.

      The trial court concluded that under the totality of the

circumstances, Acosta was not in custody at the time of the first

interview and expressly found that the statements in that interview

were not induced with the hope of benefit.11 Therefore, the trial court




      11 The trial court announced its ruling and findings at the Jackson-Denno
hearing, and the limited portions of the trial court record selected by Acosta
for inclusion in the record on appeal do not contain a written order on this
issue. Acosta’s appellate counsel asserts that no written order was ever
entered, but the State represents that the trial court entered a written order
consistent with its oral findings at the hearing.
                                      10
ruled that the statements from the first interview were admissible.

In reaching this ruling, the trial court expressly credited the officers’

testimony that they would not have detained Acosta in the parking

lot because they had no probable cause to do so and implicitly found

that Acosta agreed to go to the police station voluntarily to speak

with the investigators. The trial court determined that even though

law enforcement would not let Acosta drive his car, he had a cell

phone to call for a ride or he could have walked away. The trial court

further found that though investigators interviewed Acosta

separately from Moreno in a closed interview room, escorted him to

the bathroom, and did not allow him to see Moreno while she was

being interviewed, Acosta was nonetheless free to leave the building

at any time while Moreno was being questioned. After reviewing the

record, we conclude that the trial court committed no clear error in

making its factual findings, so we review de novo the application of

the law to those facts. See Griffin, 309 Ga. at 868 (4).

     (a) Acosta first asserts that his statements from his initial

interview should have been excluded because he did not receive a

                                   11
Miranda warning prior to that interview.

     A person is considered to be in custody and Miranda
     warnings are required when a person is (1) formally
     arrested or (2) restrained to the degree associated with a
     formal arrest. Unless a reasonable person in the suspect’s
     situation would perceive that he was in custody, Miranda
     warnings are not necessary.

Harper v. State, __ Ga. __, __ (2) (853 SE2d 645) (2021) (citation

omitted).

     Here, Acosta was not under formal arrest, and, accepting the

trial court’s factual findings and credibility determinations, we

conclude that a reasonable person in Acosta’s position would not

perceive that he was in custody at the time of the first interview.

The investigators asked, and did not demand, that Acosta talk to

them at the police station, and Acosta voluntarily agreed to do so.

Acosta then allowed one of the officers to drive him to the station.

Moreover, nothing in the circumstances surrounding the first

interview shows that Acosta was being detained or otherwise

restrained. To the contrary, he was allowed to leave the interview

room when he chose and to keep and use his phone, and the trial


                                12
court found that he was free to leave at any time. Therefore,

considering the totality of the circumstances, the investigators were

not required to read Acosta his rights under Miranda before

conducting the first interview. See State v. Rumph, 307 Ga. 477, 481-

82 (837 SE2d 358) (2019) (defendant was not in custody for purposes

of Miranda where he voluntarily agreed to go with investigators to

sheriff’s office to give a statement; he was left alone in an unlocked

interview room; and he was allowed to retain his phone, take phone

calls, and leave the interview room for breaks); Drake v. State, 296

Ga. 286, 289-90 (2) (766 SE2d 447) (2014) (Miranda warning not

required because defendant was not in custody where investigators

requested, rather than demanded, to speak with him; he voluntarily

agreed to go to the police station; and he was never physically

restrained or threatened).

     (b) Acosta also asserts that his statements in the first interview

were not voluntary because they were improperly obtained in

violation of former OCGA § 24-3-50 under a hope of benefit that he

would not be charged with driving without a license if he cooperated

                                  13
with investigators. Under that former code section, “[t]o make a

confession admissible, it must have been made voluntarily, without

being induced by another by the slightest hope of benefit or remotest

fear of injury.” 12 And “this Court consistently . . . interpreted the

phrase ‘slightest hope of benefit’ as used in OCGA § 24-3-50 . . . to

focus on promises related to reduced criminal punishment—a

shorter sentence, lesser charges, or no charges at all.” Brown v.

State, 290 Ga. 865, 868-69 (2) (b) (725 SE2d 320) (2012).

      Here, although the undercover officers observed Acosta in the

act of driving, they first approached him in the grocery store parking

lot so there is no evidence that Acosta knew the officers had seen

him driving. Also, when the officers later learned that Acosta had

no driver’s license, there is no evidence that any of the officers or the

investigators made any promises to Acosta with regard to any prior

traffic violation. To the contrary, the evidence at the hearing showed


      12This language was carried forward almost verbatim in OCGA § 24-8-
824 of the current Evidence Code, which provides, “To make a confession
admissible, it shall have been made voluntarily, without being induced by
another by the slightest hope of benefit or remotest fear of injury.” (Emphasis
supplied.)
                                      14
that Acosta agreed to talk to investigators and accompany them to

the station before the issue of his license arose, and when Acosta

said that he did not have a license, he was told that it was “okay”

but they could not let him drive. Acosta then consented to having an

officer drive him to the station. The trial court expressly credited the

officers’ testimony that they would not have detained Acosta if he

declined to speak with the investigators and chose instead to leave

the parking lot. Additionally, Acosta’s statements in his two phone

conversations during the first interview reflect that he understood

that he was not in trouble based on the traffic violation, but rather

was there to answer questions about Bryan’s death.

     Under these circumstances, we ascertain no violation of former

OCGA § 24-3-50 and affirm the trial court’s finding that Acosta’s

statements in the first interview were not induced by a hope of

benefit. See Wilson v. State, 293 Ga. 508, 510 (2) (748 SE2d 385)

(2013) (no hope of benefit inducing statement where record reflects

no promises, explicit or implicit, related to leniency in charges or

sentence). Compare Foster v. State, 283 Ga. 484, 487-88 (2) (660

                                  15
SE2d 521) (2008) (defendant’s statements connecting himself to the

murder weapon were involuntary where they were induced by law

enforcement officers’ written promise not to charge defendant with

additional crimes related to the weapon).

     2. Acosta also argues that the trial court erred in refusing to

give the following charge on the lesser offense of misdemeanor

involuntary manslaughter:

     A person commits the offense of involuntary
     manslaughter in the commission of a lawful act in an
     unlawful manner when he causes the death of another
     human being without any intention to do so by the
     commission of a lawful act in an unlawful manner likely
     to cause death or great bodily harm.

See OCGA § 16-5-3 (b) (providing that “[a] person who commits the

offense of involuntary manslaughter in the commission of a lawful

act in an unlawful manner, upon conviction thereof, shall be

punished as for a misdemeanor.”). Acosta asserts that the evidence

supported a finding that he caused Bryan’s death without any

intention to do so by performing the lawful act of attempting to

revive the child in a manner that became unlawful when it rose to


                                16
the level of reckless conduct.

      During the charge conference, the State opposed the

involuntary manslaughter charge, asserting that even if someone

were inept at CPR, his or her actions would not be unlawful. Acosta’s

counsel offered no counterargument, 13 and the trial court declined to

give the charge. Acosta thereafter did not object to the trial court’s

charge as given based on the omission of the involuntary

manslaughter charge.

      Because Acosta did not object to the trial court’s charge as

given, he is only entitled to plain error review of the omission of the

involuntary manslaughter charge. See Merritt v. State, 310 Ga. 433,

440 (4) (a) (851 SE2d 555) (2020). To show plain error, Acosta “must



      13 However, Acosta notes on appeal that he had previously requested a
charge on reckless conduct, and with regard to that charge, his counsel argued
that although their “number one defense” was that Bryan was killed by one of
his uncles, they also planned to argue that performing CPR incorrectly is
negligence, which would justify a reckless conduct charge. The prosecutor
countered that the evidence showed that either Acosta beat the child to death
or the uncle did and Acosta performed CPR, but there was no evidence that
Acosta consciously disregarded a substantial and unjustifiable risk in
performing CPR as required for reckless conduct. The trial court declined to
give the reckless conduct charge, and Acosta neither objected to that omission
nor asserts error on that ground on appeal.
                                     17
demonstrate that the instructional error was not affirmatively

waived, was obvious beyond reasonable dispute, likely affected the

outcome of the proceedings, and seriously affected the fairness,

integrity, or public reputation of judicial proceedings.” Hill v. State,

310 Ga. 180, 194 (11) (a) (850 SE2d 110) (2020) (citation omitted).

     We discern no error, much less plain error. Although “there

need only be slight evidence supporting the theory of [a requested

jury] charge” to authorize the giving of that charge, see McClure v.

State, 306 Ga. 856, 863 (1) (834 SE2d 96) (2019), a jury instruction

on misdemeanor involuntary manslaughter premised on a lawful act

performed in an unlawful manner is not warranted in this case. In

Folson v. State, 278 Ga. 690, 693 (4) (606 SE2d 262) (2004), the

appellant also asserted that the trial court erred in failing to give

his requested charge on misdemeanor involuntary manslaughter,

based on “his own testimony that he struck [the child victim] on the

back to clear his airway and pressed the child’s abdomen in an effort

to perform CPR.” Id. This Court determined that if the jury believed

that testimony, “it could have found that the child’s injuries were

                                  18
inflicted by accident.” Id. However, the record was devoid of “any

evidence of an unlawful manner in which his lawful act of

attempting to resuscitate the child was performed,” and if the

defendant’s

      alleged efforts to perform CPR [were] shown to have
      become so violent as to produce the injuries described by
      the medical examiner, his actions would have constituted
      the offense of reckless conduct and he would not have
      been entitled to a charge on lawful act-unlawful manner
      involuntary manslaughter.

Id. Therefore, we concluded that the evidence did not support a

charge on misdemeanor involuntary manslaughter, and the trial

court did not err in rejecting the defendant’s requested charge. See

id.

      Likewise, the only evidence that Acosta attempted to revive

Bryan came from Acosta’s statements to investigators that he had

used his hands and fists on the child’s abdomen to try to do so.

Acosta contends that the jury could have found that his lawful

attempts to revive Bryan became reckless conduct, which he argues

equates with the performance of a lawful act in an unlawful manner.


                                 19
However, the evidence at trial showed that Bryan suffered severe

blunt force trauma to his abdomen, resulting in lacerations to three

separate organs, the injuries to any of one of which could have led to

the child’s death. As in Folson, if Acosta’s actions rose to the level of

causing Bryan’s multiple, severe injuries, Acosta would not have

been performing a lawful act. Instead, Acosta would have been

performing an unlawful act, the crime of reckless conduct.

Accordingly, Acosta was not entitled to his requested charge on

misdemeanor involuntary manslaughter, and the trial court did not

err in refusing to instruct the jury on that offense. See Folson, 278

Ga. at 693 (4); Paul v. State, 274 Ga. 601, 604-05 (3) (a) (555 SE2d

716) (2001) (where in claiming to be disciplining his girlfriend’s 10-

year-old son, appellant’s act of repeatedly striking the child with a

belt to the point of causing severe injuries “comes so plainly within

the definitions of reckless conduct that it cannot qualify as a lawful

act, the trial court did not err when it declined to instruct the jury

on   lawful   act-unlawful    manner     involuntary    manslaughter.”

(footnote omitted)).

                                   20
Judgment affirmed. All the Justices concur.




                          21